Exhibit 10.37

THIRD AMENDMENT TO

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (the
“Amendment”), dated April 13, 2009, is entered into by and between RF
MONOLITHICS, INC., a Delaware corporation (the “Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (the “Lender”), acting through its Wells Fargo
Business Credit operating division.

RECITALS

A. The Borrower and the Lender are parties to a Credit and Security Agreement
dated as of August 29, 2007 (as amended from time to time, the “Credit
Agreement”). Capitalized terms used in these recitals have the meanings given to
them in the Credit Agreement unless otherwise specified.

B. The Borrower desires to refinance the Real Estate and has requested that the
Lender release, or assign, its Lien on the Real Estate in connection with such
refinancing and amend certain provisions of the Credit Agreement to acknowledge
such refinancing, which the Lender is willing to do pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1. Defined Terms. (a) Capitalized terms used in this Amendment which are defined
in the Credit Agreement shall have the same meanings as defined therein, unless
otherwise defined herein.

(b) Section 1.1 of the Credit Agreement is amended by adding, in appropriate
alphabetical order, the following definitions:

“Real Estate” is defined in Section 5 of the First Amendment to this Agreement.

“Viewpoint Lien” means Viewpoint Bank’s Lien on the Real Estate evidenced by a
Deed of Trust, dated April 13, 2009, or similar instrument that does not extend
to the Lender’s other Collateral.

“Viewpoint Loan” means the $900,000 loan made by Viewpoint Bank to the Borrower
evidenced by a Promissory Note (Commercial Single Advance), dated and funded on
April 13, 2009, with the principal to be paid in 59 consecutive monthly
installments based on a 180-month amortization and one final installment of the
then unpaid principal and interest.

2. Amendments. (a) Section 6.3(a) of the Credit Agreement is amended (i) by
deleting the word “and” at the end of clause (vii), (ii) by deleting the period
at the end of clause (viii) and inserting in lieu thereof “; and” and (iii) by
adding a new clause after clause (viii) reading as follows:

“(ix) the Viewpoint Lien.”

 

Page 1



--------------------------------------------------------------------------------

(b) Section 6.4 of the Credit Agreement is amended by (i) deleting the word,
“and” at the end of clause (f), (ii) by deleting the period at the end of clause
(g) and inserting in lieu thereof “; and”, and (iii) by adding a new clause
after clause (g) reading as follows:

“(h) the Viewpoint Loan.”

3. No Other Changes. Except as explicitly amended by this Amendment, all of the
terms and conditions of the Credit Agreement shall remain in full force and
effect and shall apply to any advance or letter of credit thereunder.

4. Conditions Precedent. This Amendment shall be effective when the Lender shall
have received an executed original hereof, together with each of the following,
each in substance and form acceptable to the Lender in its sole discretion:

(a) Receipt by the Lender of the proceeds of the Viewpoint Loan, net of
customary title insurance, loan closing and related expenses, for application to
the Term Note and then to other Indebtedness in such order and manner as the
Lender elects.

(b) Such other matters as the Lender may in its reasonable discretion require.

5. Representations and Warranties. The Borrower hereby represents and warrants
to the Lender as follows:

(a) The Borrower has all requisite power and authority to execute this Amendment
and any other agreements or instruments required hereunder and to perform all of
its obligations hereunder, and this Amendment and all such other agreements and
instruments has been duly executed and delivered by the Borrower and constitute
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.

(b) The execution, delivery and performance by the Borrower of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Borrower, or the
certificate of incorporation or bylaws of the Borrower, or (iii) result in a
breach of or constitute a default under any indenture or loan or credit
agreement or any other material agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

 

Page 2



--------------------------------------------------------------------------------

(c) All of the representations and warranties contained in Article V of the
Credit Agreement are correct on and as of the date hereof as though made on and
as of such date, except to the extent that such representations and warranties
relate solely to an earlier date and except for the representations found in
Section 5.13 of the Credit Agreement as they relate to the matters set forth in
the Lender’s March 30, 2009 letter to the Borrower.

6. References. All references in the Credit Agreement to “this Agreement” shall
be deemed to refer to the Credit Agreement as amended hereby; and any and all
references in the Security Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as amended hereby.

7. No Waivers. The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any Default or Event of Default under the Credit Agreement or a waiver of any
breach, default or event of default under any Security Document or other
document held by the Lender, whether or not known to the Lender and whether or
not existing on the date of this Amendment.

8. Release. The Borrower hereby absolutely and unconditionally releases and
forever discharges the Lender, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower has had, now has or
has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

9. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Credit Agreement to pay or reimburse the Lender on demand for all costs and
expenses incurred by the Lender in connection with the Loan Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all reasonable fees and disbursements of counsel to the Lender for
the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses.

10. Miscellaneous. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original and all
of which counterparts, taken together, shall constitute one and the same
instrument.

11. Viewpoint Bank Account. The Lender consents to the Borrower’s request to
open and maintain a bank account with Viewpoint Bank in order to effect payment
of regularly

 

Page 3



--------------------------------------------------------------------------------

scheduled installments on the Viewpoint Loan; provided, however, that (i) no
proceeds of Collateral may be deposited therein (and the Borrower’s obligation
to cause proceeds of Collateral to be remitted to the Lockbox and to the
Collection Account is unaffected and unaltered by such consent and (ii) only
amounts sufficient to pay the next regularly scheduled installment on the
Viewpoint Loan will be deposited or maintained therein plus a de minimis amount
of $25,000.

12. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES RELATING TO THE LOAN DOCUMENTS OR THE INDEBTEDNESS EVIDENCED BY THE
LOAN DOCUMENTS.

[Balance of Page Left Blank Intentionally.]

 

Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION     RF MONOLITHICS, INC. By  

/s/ James R. Harris

    By:  

/s/ Harley E Barnes III

  James R. Harris       Harley E Barnes III   Its Vice President       Chief
Financial Officer



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

The undersigned, each a guarantor of the indebtedness of RF Monolithics, Inc.
(the “Borrower”) to Wells Fargo Bank, National Association (the “Lender”),
acting through its Wells Fargo Business Credit operating division, pursuant to
the separate Guaranty of each Guarantor dated as of August 29, 2007, as the case
may be (each, a “Guaranty”), hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms (including without limitation the release
set forth in Paragraph 8 of the Amendment) and execution thereof;
(iii) reaffirms all obligations to the Lender pursuant to the terms of the
Guaranty; and (iv) acknowledges that the Lender and Borrower may amend, restate,
extend, renew or otherwise modify the Agreement and any indebtedness or
agreement of the Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrower’s present and future indebtedness to the
Lender.

 

ALEIER, INC. By  

/s/ Harley E Barnes III

  Harley E Barnes III   Vice President CIRRONET INC. By  

/s/ Harley E Barnes III

  Harley E Barnes III   Vice President